Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 17-20, and 23 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2013/0205495 to Ponsi et al.
Claim 1, 5-6, 18-20,  Ponsi discloses a comprising a method and a sheet 20 configured to be placed beneath a patient in use, the sheet having a top surface and a bottom surface; a first strap 30 connected to the sheet at a first connection point and configured for use in moving the patient while supported by the sheet, the first strap having a first free end 33 distal from the first connection point; a first retraction strap 32 connected to the sheet and connected to the first strap at a location between the first connection point and the first free end, wherein the first retraction strap comprises a first stretchable material and has a first length when not under tension, and wherein the first strap and the first retraction strap are configured such that extending the first free end to a maximum distance away from the first connection point results in stretching the first retraction strap beyond the first length [0059]; a second strap 30 connected to the sheet at a second connection point and configured for use in moving the patient while 
a second retraction strap 32 connected to the sheet and connected to the second strap at a location between the second connection point and the second free end, wherein the second retraction strap comprises a second stretchable material and has a second length when not under tension, and wherein the second strap and the second retraction strap are configured such that extending the second free end to a maximum distance away from the second connection point results in stretching the second retraction strap beyond the second length [0059][0060](fig. 2).
Claims 2-4, Ponsi discloses the device wherein the first and second straps and the first and second retraction straps are capable of extending the first free end to the maximum distance away from the first connection point requiring an exertion of a first tension force on the first retraction strap to stretch the first retraction strap beyond the first length, and wherein the first and second retraction straps return to the first and second length upon release of the tension forces.
Claim 11, Ponsi discloses the device further comprising a third strap 30 connected to the sheet at a third connection point and configured for use in moving the patient while supported by the sheet, the third strap having a third free end distal from the third connection point; a third retraction strap 32 connected to the sheet and connected to the third strap at a location between the third connection point and the third free end, wherein the third retraction strap comprises a third stretchable material and has a third length when not under tension, and wherein the third strap and the third retraction strap are configured such that extending the third free end to a maximum distance away from 
Claim 17, Ponsi discloses the device wherein the sheet has a high-friction material forming at least a portion of the top surface and a low-friction material forming at least a portion of the bottom surface, wherein the high-friction material has greater resistance to sliding than the low-friction material [Abstract].
Claim 23, Ponsi discloses the method further comprising placing an absorbent body pad 40 on the top surface of the sheet, wherein the patient is placed on the absorbent body pad [claim 24].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 21-22, 24-26, 29, and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0205495 to Ponsi et al. in view of U.S. Pub. No. 2003/0192118 to Carbonneau et al.
Claims 12-16 and 21-22, 24-26, 29, and 32-37,  Ponsi discloses all the structural and method limitations as stated above wherein the first strap is located along a first side edge of the sheet, the second strap is located along a second side edge of the sheet opposite the first side edge, but is silent to the third strap and the fourth strap being located along the head edge of the sheet.  Carbonneau discloses a pair of central support straps 6 located along a head edge of a sheet with connection members (6AL,6AR) configured for connecting a hoist (fig. 2), and a pair of safety straps 4 connected proximate opposed side edges of the sheet and having complementary releasable connection mechanisms (fig. 1), and a head support (7L,7R) connected to the sheet proximate the head edge and extending outwardly from the head edge.  It would have been obvious for one having ordinary skill in the art at the time of the invention to locate straps along a head edge of the sheet, employ connection members, and safety straps as taught by Carbonneau yielding predictable results that provide a .  
Allowable Subject Matter
Claims 7-10, 27-28, and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673